Citation Nr: 1107099	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-41 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent for 
a depressive disorder. 

2.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 
with prior unverified active service for 4 months and 22 days.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, granted 
entitlement to service connection for a depressive disorder with 
an initial 30 percent evaluation assigned, effective February 13, 
2008, and denied entitlement to TDIU.  

In September 2009 the Board remanded the case for further action 
by the originating agency.  The case has now returned to the 
Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In support of his claims for an increased initial rating for a 
depressive disorder and entitlement to TDIU, the Veteran 
submitted a December 2010 letter stating that he was considered 
totally disabled by the Social Security Administration (SSA) and 
implying that he was in receipt of disability compensation from 
the SSA.  There is no indication that attempts have been made to 
procure medical records from the SSA and efforts to obtain 
medical documentation from SSA are required pursuant to 38 C.F.R. 
§ 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records when 
the veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  Therefore, upon remand, 
records from the SSA should be obtained and associated with the 
claims file. 



Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all records 
of medical treatment associated with the 
grant of disability benefits should be 
requested.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Thereafter, the claims file should be 
returned to the VA examiners who conducted 
the most recent VA examinations in January 
and February 2010.  Each examiner should 
review the additional evidence added to the 
claims file, and offer an addendum addressing 
whether review of the additional evidence 
changes in any way the opinions and 
assessments which were previously provided in 
the examination reports.  

3.  Readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, 
provide the Veteran and his representative a 
supplemental statement of the case and allow 
the appropriate time period for a response 
before returning the claims folder to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


